Case: 10-60007      Document: 00511271124         Page: 1    Date Filed: 10/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 22, 2010
                                     No. 10-60007
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RAFAEL ANTONIO MONGE, also known as Rafael Antonio Navarrette Monge,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A095 030 254


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Rafael Antonio Monge, a native and citizen of El Salvador, was charged
with being removable as an alien not lawfully admitted or paroled and as an
alien       convicted   of   a   controlled   substance      offense    under     8    U.S.C.
§ 1227(a)(2)(B)(i). Monge admitted the allegations and conceded removability
on the charges. The Immigration Judge found Monge removable and denied his
application for withholding of removal and protection under the Convention



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60007    Document: 00511271124 Page: 2         Date Filed: 10/22/2010
                                 No. 10-60007

Against Torture. The Board of Immigration Appeals dismissed Monge’s appeal.
Monge now petitions this court for review.
      Monge argues that his documentary and testimonial evidence showed that
he was entitled to withholding of removal. Monge does not renew his challenge
to the denial of protection under the Convention Against Torture. Therefore, the
claim is abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      The respondent contends that this court lacks jurisdiction under 8 U.S.C.
§ 1252(a)(2)(C) to review Monge’s claim regarding the finding that he was
ineligible for withholding of removal.
      Monge was found removable for having been convicted of a controlled
substance offense as set forth in § 1227(a)(2)(B)(i). When an alien is removable
under § 1227(a)(2)(B)(i), this court lacks jurisdiction to review the final order of
removal. § 1252(a)(2)(C); Flores-Garza v. INS, 328 F.3d 797, 801-02 (5th Cir.
2003). However, this court retains jurisdiction over constitutional claims and
questions of law. § 1252(a)(2)(D); Moreira v. Mukasey, 509 F.3d 709, 711 n.1 (5th
Cir. 2007).
      Monge does not raise any constitutional claims or questions of law.
Accordingly, we lack jurisdiction to review the final order of removal. See Alwan
v. Ashcroft, 388 F.3d 507, 515 (5th Cir. 2004).        The petition for review is
DISMISSED.




                                         2